department of the treasury internal_revenue_service washington d c tax exempt and government entities uniform issue list tcp rb ue mar legend individual a insurance_company b plan x employer p amount d date m dear - this letter is in response to your etter of date requesting that we waive the 60-day rollover requirement under sec_402 of the internal_revenue_code with respect to your distribution from your employer's employer p sec_401 plan the following facts and representation have been submitted under penalties of perjury to support the ruling_request individual a had participated in employer p' sec_401 arrangement plan x with insurance_company b individual a terminated employment with employer p individual a took a total_distribution of the balance_to_the_credit under the plan of amount d on date m after attaining age and after separating from service individual a had intended to roll over amount d into an ira with a different type of investment than plan x page individual a’s husband he died in early as a result of the effects of the husband's illness the extensive treatments for such and the extensive stress undergone by individual a individual a did not redeposit amount d into an ra within days of date m individual a requests a ruling that the service waive the 60-day rollover requirement because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_402 of the code sec_402 of the code provides that except as otherwise provided in this section any amount distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distribute in the taxable_year of the distributee in which distributed sec_72 relating to annuities sec_402 of the code concerning rules applicable to rollovers from exempt trusts provides in part that if any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that a qualified_trust means an employees’ trust described in sec_401 which is exempt from tax under sec_501 a sec_402 of the cade provides in part that an eligible_retirement_plan includes an individual_retirement_account described in sec_408 sec_402 of the code provides that the transfer must be made within days of receipt in general sec_402 provides that subparagraph b of paragraph shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed subparagraph b provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred after date are eligible for the waiver under sec_402 of the code page revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 or sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred individual a received an eligible distribution from a 401_k_plan information presented demonstrates extraordinary circumstances caused by the stress individual a experienced during her husband's terminal illness and indicates that the individual a could not reasonably satisfy the requirement that amount d be deposited in an ira within days of the distribution from plan x the failure to deposit amount d into an ira within the 60-day period was beyond the reasonable control of individual a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount d individual a is granted a period of days from the date_of_issuance of this ruling letter to contribute an amount up to amount d in cash to an ira provided all other requirements of sec_402 of the code are otherwise satisfied except the 60-day requirement if these conditions are satisfied amount d sec_402 of the code for the taxable_year will be considered a rollover constitution with the meaning of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any questions please contact sincerely yours js donyile ketter ih donzel littlejohn manager employee_plans technical group
